Title: From Thomas Jefferson to Samuel Huntington, 15 January 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Jan: 15th. 1781

As the dangers which threaten our Western frontiers the ensuing spring render it necessary that we should send thither Col. Crocket’s Battalion, at present on guard at Frederick Town, but raised for the Western service, I thought it necessary to give your Excellency previous information thereof that other forces may be provided in time to succeed to their duties. Cap. Read’s troop of Horse if necessary, may be continued a while longer on guard.
I have the honor to be with the greatest respect Your Excellency’s Most obedient & most hum. Servt.,

Th: Jefferson

